UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND
Southern Division

 

ROBERT ROTHMAN, et. al.,
Plaintiffs,
FILED UNDER SEAL
-against-
. PIM-20-329
DANIEL SNYDER, Case No. PJM-20-3290
Defendant.

 

 

DEFENDANT’S MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFFS’
EMERGENCY MOTION FOR A TEMPORARY RESTRAINING ORDER AND
PRELIMINARY INJUNCTION
TABLE OF CONTENTS

Page
INTRODUCTION Wu. ccccscseeeesesetseseseeeseseseseesesensesesesessesesessssesesecscsesavacssseseeavscscesessscseees l
I. FACTUAL BACKGROUND... cccscesssesesesseseseeesessseseeaesesesecsesesssacsesesesscscseeecscscseeaeessces 3
A. TS! PARTIC sex sn ssnsaascensnsmnnsawensewsssnenseniusthstth.a¥5katktasnanenronnnonsanrannnnnnnannensannenn 3
B. Plaintiffs Improperly Attempt to Sell Their Interest In WFI .........00.0000. 4
C. Mr. Schar Orchestrates A Public Smear Campaign To Threaten
And Extort Mr. Snyder .....cccccccccsesssssseesescesesecsssecscsecscsececsecscsevavsesseesenees 4
Plaintiffs Acted In Concert .....c.cceccceceesessssesesesseseseseceescscseeecscscsessessscssseees 7
E, Their Extortionate Scheme Having Failed, Plaintiffs Seek A Third-
Party Sale oo. eececscesesseesessesscseesecsecsecsecsecsecscesesscsscsscsessscsstsessessaseaseass 8
F. The Stockholders Agreement Requirements On Notice Of
Intention To Sell and Right of First Refusal... 10
G. Deficiencies With The Plaintiffs’ Notice.......cccccccccccscsscsesseseseeeeeees 10

II.

Il.

ARGUMENT 0... cccccccccccceseseseesesesesesesesesesesasasesesesesesesesssavscsvascscscsescscscscacsceesceseeeeesesees
A. This Court Is Not The Proper Forum For This Dispute.......0.0.ccccccsesseeeeeeees
B. Plaintiffs Are Unlikely To Succeed On The Mefits........c.ccccccccecsesesescseeeeeseeeees

i. Mr. Snyder’s Exercised Right Of First Refusal Was Timely And

imeem

li. Plaintiffs’ Cannot Hide Behind Their Deficient Notice .......ccccce
C. There Is No Irreparable Injury Here For Plaintiffs ........cc.cccccccscceeseseseeeeeeeees
Dz. Mr. Snyder Will Be Substantially Harmed If Injunctive Relief Is Granted......
E. The Balance Of Equities Favors Denying Plaintiff's Request For

Injunctive Relief... cceceeesesesessssescsesescscscscscsesscscscscscscsvsvsvsscacecsvevavsnsacacacsceees
F, The Public Interest Will Not Be Served By Granting Injunctive Relief...........
CONCLUSION

H. Mr. Snyder Asked The Arbitral Tribunal To Resolve The Parties

Dispute With Regard To The Plaintiffs’ Notice .....ccccccceseeeeeeeeeees
LEGAL STANDARD

-j-

... 28
TABLE OF AUTHORITIES

PAGES(S)

CASES
Annapolis Professional Firefighters Local 1926, IAFF vy. City of Annapolis,

100 Md. App. 714 (1994) vo ceeceseseseseetsesssssscscscsescscscssscscscsesecsescscsvsvsvsvavsvevavavacacecaees 24-25
Bethesda Softworks, LLC v. Interplay Entm't Corp.,

452. F. App’x.351 (4th Cit, 201 1) sccsossisiasaccsenncsescsnecorenenorsnsneesesseserussonmeneonsenuvsnentarsnetoreneraeanvens 26
Capital Grp. Cos. v. Armour,

2005 WL 678564 (Del. Ch. Mar. 15, 2005)... ccecssesssesssssssssscscscscsessscscscscscscscscscscscscacecseeeeseens 28
Capitol Payment Sys., Inc. v. Di Donato,

2017 WL 2242678 (D. Md. May 23, 2017) ....ccccsssscssssscsescscscscsescscscscscscsescscscssessssstavsvsvavavevens 19
Giant Brands, Inc. v. Giant Eagle, Inc.,

228 F. Supp. 2d 646 (D. Md. 2002) ....cecceccccscscsesesescsesescscscsesecscscscscscscscssacsvavacavaceseeeceeneesnaneess 28
Greenville Hosp. Sys. v. Employee Welfare Ben. Plan for Employees of

Hazelhurst Mgmt. Co..,

628 F. App'x 842 (4th Cir, 2015) .ececccccessssesessscscscscssesesescscscecsseuessscscscsssvsssavacavsvavecesavaraceeas 15
Hicks v. Gilbert,

135 Md. App. 394, 400 A.2d 986 (2000) .o.cecceccescsesssssessesesescscsescscscscscscscscscscscssasesececeseseseaeens 29
Hoechst Diafoil Co. v. Nan Ya Plastics Corp..

174 F.3d 411 (4th Cir, 1999) oi eecsesesesssecscsescscsesesescscscscssssvsvscscscscssscsvscavavasacecevececeeeeeees 20
In re Shawe & Elting LLC,

2015 WL 4874733 (Del. Ch. Aug. 13, 2015), aff'd sub nom. Shawe v. Elting,

157 A.3d 152 (Del. 2017) .occeecceceseseessseeesssescsesesesesesessesesessscsvsvsvscscacacesavacacacecacececeaneesessavers 27
Jacobson v. Ronsdorf,

2005 WL 29881 (Del. Ch. Jan. 6, 2005), aff'd, 906 A.2d 807 (Del. 2006) ....cccecsseeeccesteeeeees 27
Kansas City S. v. Grupo TMM, S.A.,

2003 WL 22659332 (Del. Ch. Nov. 4, 2003) ..cccccccsscsssssssssscsvssssscscessvsvavsusacececanscsvansucasscavavans 26
Leaders of a Beautiful Struggle v. Baltimore Police Dep't,

2020 WL 6500931 (4th Cir. Nov. 5, 2020)....cccccccccssssessssssssssstsssvsessvssesesansueatsseaucatareaesseveseess [5
Maages Auditorium v. Prince George's Cty., Md.,

4 F. Supp. 3d 752, 760 (D. Md. 2014) .cceccccceccesesseseseesescsesececsesesececsesesscscsessescscssseeessssceeeecaes 14
Mona v. Mona Elec. Grp., Inc.,

176 Md. App. 672 (2007) weceececesssseseeseseseesescsesesscsesesasesesesecsesesecsssessscscsesavscscseessecscseesescaseens 29
Moses H. Cone Mem’! Hosp. v. Mercury Constr. Corp.,

460 U.S. 1 (1983) oe ccccccseessesesesesesesesesesnecsesssesesesesesesssesssacscssssssssscscsessscecssvsvsvsvsvavavevevecaees 29
Ocean Petroleum, Co. v. Yanek,

ALG Md, 74 (201 O) scosisassrsttn.sincncnneansnnenensnnnerensnseeenanecqnentasnectavcesteeyy ¢avenesne ub eisennsasy ssa eneeensenes 20
ODS Techs., L.P. vy. Marshall,

832 A.2d 1254 (Del. Ch. 2003)... cceccescsssessessseseseseseseseseseseseseseescscscscscscscscscscsvacavavacesueaceceaeaeens 23
Paccar Inc. v. Elliot Wilson Capitol Trucks LLC,

923 PF. Supp. 2d 745 (D. Md. 2013) .ececccscsssssesssssscscscscscscscscscscscsesesesssvsvsvsvsvssavavavevacacacasaceenes 22
Pisgah Labs, Inc. v. Pharmaforce, Inc.,

No. CIV. 1:05CV334, 2005 WL 3116584 (W.D.N.C. Nov. 22, 2005) ccccccccsssesseseseseseeeeees 16
Precision Instrument Mfg. Co. v. Auto. Maint. Mach. Co.,

324 U.S. 806 (1945) eecesecesesesessssesesssesesescscsesssesssssesecssscscscscscsesescscssecssssesssavansvavenevaanas 29
RCM LS IT, LLC vy. Lincoln Circle Assocs., LLC,

2014 WL 3706618 (Del. Ch. July 28, 2014)....ccccccscesesesssescsesssssscscscscsvsvsssessescavsvsesreececseeeerens 22
Salt Lake Tribune Publ. Co. v. AT&T,

320 F.3d 1081 (10th Cir, 2003) oe ececccssesssesessscscsnsssssscsssescscsesssssscscscscsvsvsesececasevevavaneasaceracees 28
Schade v. Maryland State Bd. of Elections,

AOL Md. | eee eee eeceeescscscseseseeeecsnsnenssesesssesesesescscscavsvesesessssssscscscssssssscacsvavsusvseeeseceravansusneerecees 24
T. Rowe Price Recovery Fund, L.P. vy. Rubin,

770 A.2d 536 (Del. Ch. 2000)... cecescssssssssssesesesesesescsessssesssescscscscscscscsvasscscacecececececeseceananans 2d
Tackney v. U.S. Naval Acad. Alumni Ass’n, Inc.,

408 Md. 700 (2009) oo. eeeeeeeeseeessenesssesesesesesescscscsssssscscscscsvsvsvsssasasesavavavansasacavaracatssusasacacavevaes 28
Ticor Title Ins. Co. v. Cohen,

EES Bbek G8 (od. Cote (ODD ceorsawmecxsemmasrmacitss tt sittin ananannneomeronanneesonnunuteosmnsuoesmaneceuersererneaneessscumes 26
URS Corp. v. Maryland-Nat'l Capital Park & Planning Comm'n,

2018 WL 3323194 (Md. Ct. Spec. App. July 6, 2018) ..ccccccccsscscsscsssesssscsesscsessesestsecseseesssvees 21
USACafes v. Office,

1985 WL 44685 (Del. Ch. Oct. 28, 1985) ooccccccccccssscssssescsssescsusscscsesscsesueacstessacsvsuesssvsrsesaveee 27

-iii-
OTHER AUTHORITIES

Will Hobson and Liz Clarke, From dream job to nightmare: More than a dozen

women allege sexual harassment and verbal abuse by former team employees
at Redskins Park, WASH. Post (July 16, 2020),
https://www.washingtonpost.com/sports/2020/07/16/redskins-sexual-

harassment-larry-michael-alex-SantOS/ .......ccccccsssscessesesescscsescscscscscscscscssscssesssesesavevavsvacacacacaeaeaes 5
Jason Wolf, “Titans, NFL still at odds over ownership structure,” THE

TENNESSEAN (Feb. 1, 2017 5:43 PM),

https://www.tennessean.com/story/sports/nfl/titans/20 17/02/01 /titans-nfl-still-

odds-over-ownership-structure/97367504 ....ccccccccccscscscscscsescsescscscesesusvsvsvsvavecacevecatstssseseacanseees 29

-iv-
INTRODUCTION

Defendant Daniel M. Snyder opposes the emergency relief sought by Plaintiffs in this
forum.' Robert Rothman, Frederick W. Smith, and Dwight C. Schar (collectively, “Plaintiffs’’)
improperly filed this action on November 13, 2020, alleging breach of contract, and seeking a
permanent injunction and other equitable relief preventing Mr. Snyder from exercising his
contractually bargained-for right of first refusal (“Motion for TRO and PI”). Specifically,
Plaintiffs seek a ruling on the merits of their claim that their October 23, 2020 Notice of Intention
to Sell (the “Notice”) their interests in Washington Football, Inc. (“WFI”) complied with the
requirements of the WFI Second Amended and Restated Shareholders Agreement dated March 31,

2005 (the “Stockholders Agreement”), and effectively precluded Mr. Snyder from aa

On June 26, 2020, Plaintiffs commenced a confidential arbitration against Mr. Snyder

alleging various violations of the Stockholders Agreement (the “Arbitration”). Pace ee

Thereafter, Defendant counterclaimed against Plaintiffs ae

Now,
in a seeming about face and transparent attempt to forum shop, Plaintiffs seek this Court’s audience
to restrain unreasonably Mr. Snyder’s rights and enjoin the arbitral tribunal from determining the

merits of this dispute.

First and foremost, this Court is not the proper forum for this dispute because the Court

 

' Mr. Snyder files concurrently herewith Defendant’s Response to Plaintiffs’ Emergency Motion
for Protective Order, and Defendant’s Memorandum of Reasoning and Authorities in Response to
Plaintiffs’ Emergency Motion for Protective Order, both dated November 17, 2020.
lacks jurisdiction over claims that are subject to binding arbitration under the terms of the
Stockholders Agreement and under the exclusive jurisdiction of the NFL Commissioner under the
NFL Constitution and Bylaws. In this action, Plaintiffs allege that Mr. Snyder breached Section 7
of the Stockholders Agreement, and also seek a permanent injunction prohibiting him from
exercising his right of first refusal.

Second, setting aside the Court’s lack of jurisdiction, Plaintiffs also do not satisfy the
requirements supporting the issuance of a temporary restraining order (“TRO”) or preliminary
injunction (“PI”). Not only are Plaintiffs not entitled to a TRO or PI because this Court is not the
proper forum for the relief sought, but Plaintiffs improperly seek declaratory relief as to Mr.
Snyder’s ability to exercise his right of first refusal, which is final relief on the merits and not the
proper subject of a motion for a TRO or PI. Plaintiffs also will not suffer irreparable harm if this
Court does not grant the sought-after relief, whereas Mr. Snyder will be substantially harmed if
the Court grants Plaintiffs’ request: Granting an injunction would not only eviscerate and deprive
Mr. Snyder of his unique, bargained-for contractual right of first refusal to purchase WFI shares,
but would J: a earner neem, which would
impact substantially the Snyder family’s ownership interest in the franchise. The balance of
equities clearly favors Mr. Snyder, because Plaintiffs face no material risk of harm should this

Court deny the TRO and PI and instead permit the arbitral tribunal to determine the merits of the

issues presented to this Court. Indeed, the Re ni hr,
I i515 50 shout no be

rewarded for orchestrating and fueling a vicious misinformation campaign against Mr. Snyder,
and now improperly seeking relief in this forum. And last, an injunction here does not serve the
public interest. Plaintiffs requested relief flies in the face of the strong federal policy favoring
arbitration, and contradicts Plaintiffs’ own prior i aes in the Arbitration.
To be sure, granting Plaintiffs a TRO and PI where the language of the Stockholders Agreement is
unambiguous and clear as to the proper forum for the claims alleged in this action and as to the
rights and responsibilities of the Parties would cast doubt on the integrity of contractual agreements
in the NFL and beyond.

1. FACTUAL BACKGROUND?

A. The Parties

Mr. Snyder purchased the Washington Football Club franchise in 1999 with unanimous
approval from the NFL. In connection with his purchase, on April 12, 1999, Mr. Snyder formed
Washington Football, Inc., a Maryland corporation (“WFI”) and became its first Chairman,
President, and Chief Executive Officer. Minority shareholders Robert Rothman, Dwight C. Schar
and Fredrick W. Smith became stockholders of WFI on August 22, 2003, upon the exit of original
stockholder Mortimer Zuckerman. The Stockholders Agreement was entered into on March 31,
2005, when Mr. Rothman and Mr. Schar increased their ownership percentage by purchasing

additional non-voting interests in WFI from exiting stockholder Fred Drasner. Ex. 1.> At present,

 

? References to “Exhibits” or “Ex.” herein refer to the exhibits attached the Declaration of Andrew
Levander, dated November 17, 2020.

* Attached as Exhibit | to the Levander Declaration is a fully executed version of the Stockholders
Agreement. Exhibit 1 to the Declaration of Julia Beskin in Support of Plaintiffs’ Emergency
Motion attaches an unsigned draft of the Stockholders Agreement that includes two sections
labelled Section 14, see Beskin Decl., Ex. 1 at 25-26, but aside from the numbering difference
appears to be substantially the same as Exhibit 1 to the Levander Declaration on substantive
provisions at issue in this action. Mr. Snyder interprets Plaintiffs’ incorrect citations to the sections

after Section 14 as citing the appropriate references found in the operative Stockholders
Agreement.
Mr. Snyder is the Principal Owner and sole Voting Shareholder of WFI, owning 40.459% of its
shares; his mother Arlette Snyder owns 6.489% of the non-voting Shares; his sister Michele Snyder
owns 12.552% of the non-voting Shares; Mr. Rothman owns 15.168% of the non-voting Shares,
Mr. Smith owns 10.163% of the non-voting Shares, and Mr. Schar owns 15.168% of the non-
voting Shares.
B. Plaintiffs Improperly Attempt to Sell Their Interest In WFI
Beginning in approximately May 2020, Plaintiffs embarked on a campaign to force Mr.

Snyder either to sell WFI as a whole or to buy out the Plaintiffs for far in excess of the fair market

value of their non-marketable, minority interest in WFI. (IA EAE RRS EH or ahares +
a ae Ma Ram,

2. When Mr. Snyder refused to accede to the Plaintiffs’ demands, a campaign commenced to
disparage Mr. Snyder and his family in an effort to extort a handsome ransom for the Plaintiffs’

interests in WFI.

C. Mr. Schar Orchestrates A Public Smear Campaign To Threaten And
Extort Mr. Snyder

On June 26, 2020, Plaintiffs instituted the confidential Arbitration against Mr. Snyder
expressly acknowledging that under the NFL Dispute Resolution Guidelines (“NFL Dispute
Resolution Guidelines”), such interim relief was well within the authority of the arbitral tribunal.
not the federal courts. Shortly thereafter, Mr. Schar initiated contact with Mary Ellen Blair, a

former WFI employee, and enlisted her assistance in a public smear campaign designed to

disparage, harass and intimidate Mr. Snyder.
Mr. Schar called Ms. Blair on July 5, 2020, and they spoke numerous times that day and
dozens of times over the next two months. See Ex. 3. Ms. Blair’s phone records confirm that Mr.
Schar called her on July 5, 2020, and she and Mr. Schar spoke nine times that day. /d. at
MEBO000105R-106R. Indeed, for the next 45 days, she and Mr. Schar spoke at least 63 times, id.
at MEB000105R—138R, and 149 times in July and September 2020. Ex. 4.

Ms. Blair contemporaneously described her conversations with Mr. Schar, and the minority
owner’s scheme, in text messages to third parties. For example, in a July 5, 2020, text message to
Bobby Potter, Ms. Blair explained: “Well one of the minority owners called me today and told me
they all want out and when they asked dan for financials he would not turn them over and kicked
them off the board so they are now about to wage a legal war on Dan Snyder and want the NFL to
force a sale.” Ex. 5 at MEB-001105. “Dwight Schar owns the building i live in so we are friends
and he called me today to let me know whats going on.” Jd. at MEB-001106. Ms. Blair further
stated that Mr. Schar “wants to be total behind the scenes.” Jd. at MEB-001099.

Mr. Schar expressly asked Ms. Blair to leak information to The Washington Post, and she
happily complied. In a text message to Liz Clarke, a reporter at The Washington Post, on July 5,
2020, Ms. Blair wrote “Call me ASAP. Mr. Schar just called me great news for u call me ASAP
please.” Ex. 6 at MEB-000597. The information that Mr. Schar asked her to leak included alleged
incidents of sexual harassment at WFI as well as disparaging and extortionate information about
Mr. Snyder.

The Washington Post published information Ms. Blair was able to feed them, with the first
article being published on July 16, 2020. See, e.g., From dream job to nightmare: More than a
dozen women allege sexual harassment and verbal abuse by former team employees at Redskins

Park, WASH. Post (July 16, 2020), https://www.washingtonpost.com/sports/2020/07/16/redskins-
sexual-harassment-larry-michael-alex-santos/. In follow up text messages with friends and
colleagues after the article was published, Ms. Blair admitted that the facts in the media were “a
lie but “[t]he idea is to force Snyder to sell.” Ex. 7 at MEB-000288.

At the same time, Mr. Smith attempted to add to the pressure on Mr. Snyder by causing
Federal Express to leak to The New York Times and The Washington Post the details of a letter to
WFI threatening to end FedEx’s corporate sponsorship of the Washington team at the end of the
2020 season unless the name was changed. Specifically, on July 9, 2020, FedEx’s Senior Vice
President, Integrated Marketing and Communications, Jenny Robertson, wrote to “FWS”
[Fredrick W. Smith] to advise him that, ‘tas discussed,” she had “shared information from the letter
with Ken Belson/NYT.” Ex. 19. Ms. Robertson further advised Mr. Smith that The New York
Times article about FedEx’s involvement in pushing the name change would run the following
day. Jd. An hour and a half later, Ms. Robertson confirmed to Mr. Smith that she had provided
the same information to Liz Clarke at The Washington Post on “the same terms and conditions”
as it had been provided to Mr. Belson of The New York Times, and had further advised Mr. Belson
that she “gave the same info to another outlet.” Jd. A story on the name change ran in The New
York Times on July 14, 2020, and in The Washington Post on July 13, 2020.

Then, when questions arose iowa ie. Mr.
Schar resorted to conduct more reflective of a gangster than an NFL owner: On August 12, 2020
Ms. Blair, at Mr. Schar’s instruction and expense, began using a flip-phone to communicate with
not only Mr. Schar, but his daughter, Tracy Schar. See Ex. 8 at MEB-000912; Ex. 9. Thereafter,

beginning at 4:41pm on August 12, 2020 through September 25, 2020, Ms. Blair had 82 calls with

 

* On July 16, 2020, in emails with an individual named Lee Melchionni, in response to a question
about whether Ms. Blair was invited to the “sex parties” that had been reported in the media, Ms.
Blair response “No those are a lie.” Ex. 7 at MEB-000282.
Mr. Schar and 24 calls with Ms. Schar using the burner phone provided by the Schars. See Ex. 9.
And consistent with Mr. Schar’s efforts to shield his confidentiality breaches and extortive
conduct, Ms. Blair also used the burner phone to communicate with members of the press,
including 48 calls to Ms. Clarke. Jd.

D. Plaintiffs Acted In Concert

On June |, 2020, the Plaintiffs demanded in unison that Mr. Snyder
BE ©. 2 Points continues to ta

pee to further their extortive scheme and hiring the same legal representatives across a variety
of disputes, include this present dispute. Plaintiffs also hired the same financial representative to
Jointly represent them in negotiations with Mr. Snyder.

In fact, the joint financial representative, John Moag of Moag & Co., negotiated on behalf
of all three Plaintiffs, and repeatedly threatened Mr. Snyder: If Mr. Snyder did not accede to
Plaintiffs’ TON ee el Mr. Moag would reveal dated allegations against
Mr. Snyder that Mr. Schar used or attempted to use Ms. Blair to share with Ms. Clarke. Ex. 10
Moag Text.

Ms. Blair’s communications further reflect that Plaintiffs were acting together. On the
same day Ms. Blair first spoke with Mr. Schar, she wrote to Bobby Potter to tell her the Plaintiffs
“all want out,” and “they ... want the NFL to force a sale.” Ex. 5 at MEB-001105 (emphasis
added). Ms. Blair continued: “Fred Smith Dwight Schar and Robert Rothman are about to
take on Dan Snyder and this will be epic.” Jd. (emphasis added). She replied to a later text
message from Mr. Potter “YUP they can’t even sell their stake in team unless dan is out nobody
wants to work with dan.” /d. (emphasis added).

Similarly, when it came to revealing confidential information to the press, Ms. Blair’s

communications reflect all three Plaintiffs’ involvement. On July 5, 2020, after she spoke with
Mr. Schar on 10:02am, Ms. Blair texted Ms. Clarke with Mr. Schar’s, Mr. Smith’s and Mr.
Rothman’s phone numbers at 6:09pm. Ex. 6 at MEB-000599.

E. Their Extortionate Scheme Having Failed, Plaintiffs Seek A Third-
Party Sale

Despite the Plaintiffs’ egregious and illegal conduct, Mr. Snyder refused to succumb to

their demands that he Their efforts

proving unavailing, Plaintiffs sought to sell their minority interests in WFI to a third-party.
On October 2, 2020, Plaintiffs notified Mr. Snyder of a proposal they had received from

the Potential Purchasers,
On October 23, 2020, Plaintiffs purported to notify WFI that they intended to sell ee

Plaintiffs’ TRO and PI, Ex. 4. Their Notice, entitled “RSS

Stockholders’ Notice of Intention to Sell WFI Stock,” attached an October 16, 2020 non-binding

letter of intent (“LOI”) on behalf the Potential Purchasers. Jd.

On November 3, 2020, Plaintiffs

|
and Mr. Snyder further agreed to extend the deadline to respond to the Notice to November 12,
2020, Plaintiffs’ TRO and PI, Ex. 7. and on November 11, the response deadline was extended to
November 16, 2020. Ex. 14.

On November 9, 2020, Mr. Snyder, through counsel, again wrote in response to the
purported Notice. Plaintiffs’ TRO and PI, Ex. 9. The November 9th letter informed Plaintiffs of
the numerous material deficiencies in the Notice that rendered it ineffective to satisfy Plaintiffs’
obligations under the Stockholders Agreement prior to their potential sale of WFI stock. Jd.

F. The Stockholders Agreement Requirements On Notice Of Intention
To Sell and Right of First Refusal

Section 7(a) of the Stockholders Agreement provides that a stockholder who proposes to
effect a sale of any shares of stock (a “Selling Stockholder”) is required to give a written notice
setting forth in reasonable detail the terms and conditions of such proposed transaction (“Notice
of Intention to Sell”). Ex. | § 7(a). Each other non-selling stockholder (the “Other Stockholders”)
has the right to elect to purchase all or part of the shares proposed to be sold by each Selling
Stockholder by giving written notice within fifteen days of receipt of the Notice of Intention to
Sell. /d. Section 7 of the Stockholders Agreement further grants each of the Other Stockholders
a right of first refusal to “elect to purchase all or part of the shares of Non-Voting Stock proposed
to be sold by the Selling Stockholder at a purchase price equal to (and on terms substantially
comparable to) that specified in the Notice of Intention to Sell.” Ex. 1 § 7(b)(i).

G. Deficiencies With The Plaintiffs’ Notice

The Notice that Plaintiffs provided on October 23, 2020, violates the requirements of the

Stockholders Agreement in multiple respects. First, Rea ee ae

10
Second,

Third,

1]
Indeed, while Plaintiffs allege that Mr. Snyder has somehow interfered with their sales
efforts, they do not submit an affidavit or other evidence from the Prospective Purchasers
concerning the status of those negotiations. Tellingly, Plaintiffs do not identify any due diligence

request list that has been submitted to WFI or Mr. Snyder (because none has), nor do they provide

S
°
3
e
°

they provide drafts of any transaction documents or the promissory notes for the payment to be
made over time. And despite Plaintiffs’ claim of urgency because the exclusivity agreement in the
LOI allegedly expires on November 25, 2020, in fact the exclusivity period is subject to an
evergreen renewal in seven-day increments; Plaintiffs do not contend that any party has given
notice of termination of the exclusivity provisions, nor provide any documentary evidence to
support any such contention. Plaintiffs’ TRO and PI, Ex. 4.

H. Mr. Snyder Asked The Arbitral Tribunal To Resolve The Parties’
Dispute With Regard To The Plaintiffs’ Notice

As noted above, on June 26, 2020, Plaintiffs instituted the Arbitration against Mr. Snyder.
i nsitced tne Arbitration

pursuant to Section 8.3(A) of the NFL Constitution and Bylaw, which gives the NFL
Commissioner’s full, complete, and final jurisdiction and authority to arbitrate the parties’ dispute
as provided in Section 8.3(A) of the NFL Constitution and Bylaws. See Motion for TRO and PI,
Ex. 12. § 8.3(A)

As Plaintiffs argued, Section 22(a) of the Stockholders Agreement provides:
Notwithstanding any agreement to the contrary, this Agreement and any and all
other arrangements between or among the parties hereto which relates to the
ownership or operation of the Franchise as a member club of the NFL, are subject
to the Constitution, Bylaws, and other rules and regulations of the NFL (the “NFL
Rules’) and to the Articles of Association and Bylaws of the NFL Management
Council, and certain decision, rulings, resolutions, actions and other matters as
more fully described in Paragraph | and other provisions of that certain consent
letter of the NFL dated as of the closing of the Acquisition and that certain other
consent letter of the NFL executed in connection with the sale of stock to Messrs.
Smith, Schar and Rothman.

Ex. | § 22(a).

Section 8.3(A) of the NFL Constitution and Bylaws, in turn, provides that the
Commissioner “shall have full, complete and final jurisdiction and authority to arbitration ... [a]ny
dispute ... involving two or more holders of an ownership interest in a member club of the
League.” See Motion for TRO and PI, Ex. 12. § 8.3(A). Section 3.11(A) of the NFL Constitution
and Bylaws further provides “each and all of the owners ... as well as any other person owning
any interest in such member club, assumes and agrees ... [t]hey, and each of them, shall be bound
by and will observe all decisions of the Commissioner of the League in all matters within his
jurisdiction.” Jd. § 3.11(A).

The NFL Dispute Resolution Guidelines, which clearly govern the Arbitration between the

Parties, likewise make clear that a hearing officer presiding over an NFL arbitration (“Hearing

Officer”) has jurisdiction over motions for interim relief. Section 12 of the NFL Dispute
Resolution Guidelines authorizes the Hearing Officer to grant any “interim measure as he deems

necessary.” Motion for TRO and PI, Ex. 13 § 12.

Reyes On November 13, 2020,

A half hour later
Plaintiffs sent Mr. Snyder’s counsel an email requesting service of the pleadings in this case. See

Motion for TRO and Pl at 13.

Instead, Plaintiffs engaged in

delay tactics, filing their now pending Motion for TRO and PI with this Court on November 16,

2020,

I. LEGAL STANDARD

Parties seeking “extraordinary remed[ies]” including temporary restraining orders or
preliminary injunctions must “clearly establish” that (1) they are “likely to succeed on the merits”:
(2) they are “likely to suffer irreparable harm in the absence of preliminary relief”; (3) “the balance
of equities tips in [their] favor”; and (4) “an injunction is in the public interest.” Maages
Auditorium y. Prince George's Cty., Md., 4 F. Supp. 3d 752, 760 (D. Md. 2014) (quoting Winter
v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20, 24 (2008)), aff'd sub nom. Maages Auditorium y.
Prince George's Cty., Md., 681 F. App’x 256 (4th Cir. 2017). Failure to clearly establish any one

of these requirements dooms a motion for these remedies. See id.

14
Because the standard for a preliminary injunction or temporary restraining order is so high,
such relief “should not be casually awarded,” but should “granted only sparingly and in limited
circumstances.” Leaders of a Beautiful Struggle v. Baltimore Police Dep't, 2020 WL 6500931, at
*3-4 (4th Cir. Nov. 5, 2020) (internal quotation marks omitted).

II. ARGUMENT

A. This Court Is Not The Proper Forum For This Dispute

This Court should not entertain Plaintiffs’ efforts to forum shop and to skirt the express
and unambiguous arbitration clause governing this dispute. See Greenville Hosp. Sys. v. Employee
Welfare Ben. Plan for Employees of Hazelhurst Mgmt. Co., 628 F. App’x 842, 845 (4th Cir. 201 5)
(“Constru[ing] the arbitration clause broadly” based on “federal policy favoring arbitration”). The
purported request for preliminary relief is a thinly-veiled request for the Court to determine the
ultimate merits of a dispute between the stockholders under Section 7 of the Stockholders
Agreement, in violation of the NFL Constitution and Bylaws and the NFL rules. Indeed, Plaintiffs
filed this action knowing full well that the pending Arbitration governs all disputes relating to their
respective rights as owners of WFI. Yet, ignoring all precedent, efficiency, and commonsense,
Plaintiffs argue that this Court should intervene to resolve issues squarely within the jurisdiction
of the pending Arbitration. The Court should not accept Plaintiffs’ invitation to circumscribe the
terms of the governing Arbitration clause and muddy jurisdictional waters.

Plaintiffs’ continued insistence that the arbitral tribunal lacks jurisdiction over disputes
with respect to the adequacy of their Notice of Intent to Sell, Mr. Snyder’s right of first refusal, or
the Proposed Sale is belied by the NFL Constitution and Bylaws and the Stockholders Agreement.
First, Section 22(a) of the Stockholders Agreement unambiguously gives the Commissioner the
authority to resolve any dispute between the Parties, and provides that “any ... arrangement

between or among” the Parties that “relates to the ownership or operation of’ WFI is ‘subject to

15
the Constitution, Bylaws and other rules and regulations of the NFL.” Ex. | § 22(a).

Indeed, Plaintiffs previously invoked this very provision (ee ee CE.
eestor ee eee eal Plaintiffs recognized that the NFL Constitution and

Bylaws provide the Commissioner “full, complete, and final jurisdiction and authority arbitrate ...
[a]ny dispute ... involving two or more holders of an ownership interest in a member club of the
League, certified to him by any of the disputants.”). Plaintiffs TRO & PI, Ex. 12 § 8.3(A).
Plaintiffs also previously invoked and cited Section 12 of the NFL Dispute Resolution Guidelines,
which makes clear that the arbitral tribunal has jurisdiction over motions for interim relief. Rule
12 authorizes the Commission to grant any “interim measures as he deems necessary in respect of
the subject matter of the dispute.” Motion for TRO and PI, Ex. 13 at § 12. Further, even if the
NFL Rules permitted Plaintiffs to seek the interim relief requested in this Court (they do not),
Plaintiffs waived any such ars
Ree See Pisgah Labs, Inc. v. Pharmaforce, Inc., No. CIV. 1:05CV334, 2005 WL
3116584, at *3 (W.D.N.C. Nov. 22, 2005) (denying motion for preliminary injunction and noting
it was “compelling that Plaintiff initiated the demand for arbitration, but now seeks judicial
intervention”).

Moreover, even if the NFL Dispute Resolution Guidelines did not mandate arbitration of
this dispute, Section 18(a) of the Stockholders Agreement would. Section 18(a) provides that
“[a]ny controversy or claim between or among the parties hereto including but not limited to those

arising out of or relating to this Agreement or any related instruments, agreements or

 

> Plaintiffs also recognized that the NFL Constitution and Bylaws provide that “each and all of the
owners, . . . as well as any other person owning any interest in such member club, assumes and
agrees to be bound by the following obligations of membership in the League: (A) They, and each
of them, shall be bound by and will observe all decisions of the Commissioner of the League in all
matters within his jurisdiction.” Plaintiffs TRO & PI, Ex. 12 at § 3.11 (A).

16
documents, including any claim based on or arising from an alleged tort, shall be determined by
binding arbitration in accordance with the Federal Arbitration Act, Title 9 of the United States
Code (or if not applicable, the applicable state law), the ‘Comprehensive Arbitration Rules and
Procedures’ (for claims in excess of $250,000) of JAMS/Endispute or any successor thereof and
the ‘Special Rules’ set forth in clauses (i) and (ii) below.” Ex. | § 18(a) (emphasis added).
Plaintiffs seek precisely such relief in this action: They seek declaratory relief and pursue a breach
of contract claim related to Mr. Snyder’s purported breach of Section 7 of the Stockholders
Agreement. Motion for TRO and PI at 15. Such claims are plainly arbitrable pursuant to the
binding arbitration clause of the Stockholders Agreement.

Plaintiffs nevertheless argue that Section 18(b) of the Stockholders Agreement permits
them to seek permanent injunctive relief from a court rather than the arbitral tribunal. Plaintiffs
are wrong. Not only have Plaintiffs expressly agreed that the Stockholders Agreement is subject
in all respects to the NFL Rules, but Section 18(b) of the Stockholders Agreement permits resort
to court proceedings only for “provisional or ancillary relief.” That is not the relief sought in this
action. Under the guise of temporary relief, Plaintiffs in fact seek a declaratory judgment and a
permanent injunction—relief that goes to the very merits of the dispute between the parties. Such
a request hardly qualifies as “provisional or ancillary relief,” nor should Plaintiffs be permitted to
hoodwink the Court by styling this action as a claim for an injunction.

Indeed, Section 18(b) expressly provides that “[t]he institution or maintenance of any action
for provisional or ancillary remedies shall not constitute not constitute a waiver of the right of any
party . . . to arbitrate the merits of the controversy or claim occasioning resort to such remedies.”

Ex. I § 18(b). Jurisdiction over the issues presented by Plaintiffs in this action thus lies with the

arbitral tribunal only.

17
The cases on which Plaintiffs rely are inapposite because in those cases the party bringing
claims in court did so pursuant to the express carve-out or exemption to the operative arbitration
clause. For example, in Seery v. DePuy Orthopaedics, Inc., the plaintiff sought to enforce the
forfeiture provision of the operative agreement between the parties, which was specifically
outlined and provided in a separate section of the agreement (Section 13) and carved out as a claim
for which the parties could initiate court action. No. 2:14-CV-04262-RMG, 2014 WL 12609706,
at *2 (D.S.C. Dec. 31, 2014). Similarly, in Rescuecom Corp. v. Chumley, the arbitration clause
carve out permitted the Franchisor to bring a court action for “injunctive or other provisional relief
as Franchisor deems to be necessary or appropriate to compel Franchisee to comply with its
obligations hereunder or to protect its [Trademarks] or other property rights of Franchisor,” under
which the plaintiff sought corresponding relief to protect its mark. 522 F. Supp. 2d 429, 451
(N.D.N.Y. 2007). In Remedy Intelligent Staffing, Inc. v. Metro. Employment Corp. of Am., the
arbitration clause carve out was limited to “injunctive or other provisional relief...to compel
Franchisee to comply with Franchisee’s obligations under this Agreement or to protect the marks.”
No. CIV.A. 08-11369RGS, 2008 WL 5156609, at *2 (D. Mass. Dec. 9, 2008). But even that court
ultimately denied the preliminary relief sought. Jd. In Stockade Companies, LLC v. Kelly Rest.
Grp., LLC, the agreement explicitly allowed an action for “temporary or permanent injunctive
relief,” which was the relief the franchisor sought, and is notably different from “provisional or
ancillary remedies.” No. A-17-CV-143 RP, 2017 WL 1968328, at *2 (W.D. Tex. May 11, 2017).
Here, by contrast, Plaintiffs seek declaratory and permanent injunctive relief not permitted by
Section 18(b), and which go to the merits of expressly arbitrable claims.

Finally, Plaintiffs incorrectly argue that they are entitled to relief from this Court under the

first-to-file rule. That doctrine is meant to “promote judicial efficiency, eliminate potential waste,
and prevent the possibility of inconsistent judgments.” Capitol Payment Sys., Inc. v. Di Donato,
2017 WL 2242678, at *12 (D. Md. May 23, 2017). To the extent the rule applies when one action
is an arbitration, its purpose is to ensure that the first suit filed should take priority over a
subsequent suit unless the “balance of convenience” favors the second forum.

Here, there has been an active Arbitration involving the parties to this action since June

2020. The Arbitration is therefore the “first filed” action. Indeed, the Parties have asserted eae

In any event, this Court should reject an end run on
a mandatory arbitration clause under the guise of a first filed lawsuit, especially since adjudicating
a similar dispute concerning ownership issues and stockholder rights in federal court at this point
would prove inefficient and wasteful. Moreover, the “balance of convenience” favors trying all
related issues in the existing forum, rather than permitting Plaintiffs to forum shop five months
into the pending Arbitration.

B. Plaintiffs Are Unlikely To Succeed On The Merits

Beyond the fact that Plaintiffs are not entitled to relief pursuant to their Motion for TRO
and PI because this Court is the improper forum for such relief, should the Court reach the merits.
Plaintiffs fall far short of the hurdle for obtaining a TRO ora PI. Plaintiffs seek declaratory relief
that Mr. Snyder’s timely and proper exercise of his right of first Me ed
Cea was actually ineffective. Plaintiffs cannot obtain this final relief on a motion for a

TRO or PI; rather, the most temporary or preliminary relief can provide is to maintain the status

quo pending a final determination on the i ae eer.
I 86610001: Diet Co.» Nin Yo

Plastics Corp., 174 F.3d 411, 422 (4th Cir. 1999) (“While a preliminary injunction preserves the

19
status quo pending a final trial on the merits, a temporary restraining order is intended to preserve
the status quo only until a preliminary injunction hearing can be held.”). And the final sentence
of Section 18(b) of the Stockholders Agreement — nowhere addressed in Plaintiffs’ brief —
expressly provides that that ultimate determination is for the arbitrator, not the Court. In any event,
Plaintiffs are unlikely to succeed on the merits of this dispute because they ignore the plain
meaning of their obligations under the Stockholders Agreement.

i. Mr. Snyder's Exercised Right Of First Refusal Was Timely And
Appropriate

 

At the outset, Plaintiffs acknowledge the Stockholders Agreement requires

 

no
©
Rather, the explicit terms of Section 7(a) must be given effect. See URS Corp. v.
Maryland-Nat’l Capital Park & Planning Comm'n, 2018 WL 3323194, at *6 (Md. Ct. Spec. App.
July 6, 2018) (“[W]e construe the contract in its entirety, meaning that, if reasonably possible, we
give effect to every clause and phrase, so as not to omit an important part of the agreement.”) (internal
quotation and citation omitted).

Mr. Snyder’s exercise of his right of first refusal een eae tees was
timely and appropriate pursuant to Section 7 of the Stockholders Agreement. The likelihood of
success for Plaintiffs on their request that Mr. Snyder’s already-exercised right of first refusal be
enjoined is dim. Plaintiffs argue Mr. Snyder failed to meet the provision of Section 7(b) of the

Stockholders Agreement because

21
Because Mr. Snyder’s right of first refusal complied in all materials respects with the
Stockholders Agreement, Plaintiffs’ attempt to enjoin his rights will not succeed on the merits.

ii. Plaintiffs Cannot Hide Behind Their Deficient Notice

It is difficult to reconcile Plaintiffs’ insistence that Mr. Snyder’s right of first refusal was
inadequate and therefore his rights should be enjoined indefinitely, when Plaintiffs’ own Notice
was materially and facially deficient. Plaintiffs concede that the Stockholders Agreement requires
any Notice of Intention to Sell to set forth “in reasonable detail the terms and conditions of
such proposed transaction, including the identity of the proposed purchased or such shares and
enclosing any agreements, draft agreements or letters of intent relating to such proposed
Sale.” Plaintiff TRO and PI at 17 (emphasis added). But Plaintiffs’ Notice failed to meet these

plain terms in three materials respects. First, their notice

Second, Plaintiffs’ Notice

Despite Mr. Snyder’s request for
additional details on these terms, Ex. 11, and the plain language of the Stockholder Agreement,
Plaintiffs’ Notice remains deficient. See RCM LS II, LLC y. Lincoln Circle Assocs., LLC. 2014
WL 3706618, at *8 (Del. Ch. July 28, 2014) (deeming right of first offer insufficient for failure to
include material terms such as termination rights, related fees, and upside protection set out in
separate letter with contemplated third party purchaser); see also Paccar Inc. v. Elliot Wilson

Capitol Trucks LLC, 923 F. Supp. 2d 745, 750 (D. Md. 2013) (“The primary purpose of the notice

22
by the property owner is to provide the holder of the right of first refusal with sufficient information

to determine whether he is interested in exercising the right.”) (citing John D. Stump & Assoc. v.

9

Q
Ng
>
=
w
>
Ss
3
~
=
=
3S
=
S
~
vw
S
x
>
&
\o
n
™
S)
a.
a
Oo
Re)
x
S
a
=
<
2
eS
S
N
—
—

Third, and lastly, Plaintiffs’ Notice is deficient because

constitutes a material omission in the

Zz
°
oh
a
a

. See ODS Techs., L.P. v. Marshall, 832 A.2d 1254, 1260 (Del. Ch. 2003) (“An omitted

23
fact is material if there is a substantial likelihood that a reasonable shareholder would consider it
important in deciding how to vote.”) (quoting Arnold v. Soc’y for Sav. Bancorp, Inc., 650 A.2d
2475, 1277 (Del. 1994). Accordingly, Plaintiffs’ ofters [nn
ea aa and Plaintiffs’ claim cannot survive on the merits.

C. There Is No Irreparable Injury Here For Plaintiffs

The mere assertion of a time-sensitive opportunity is plainly insufficient to trigger a finding
of irreparable harm, despite Plaintiffs’ proclamation to the contrary. Motion for TRO and PI at
26-27. In the first instance, Plaintiffs have not treated the sale of their business assets as sensitive.
Mr. Snyder’s time to respond to Plaintiffs’ Notice was extended twice. Plaintiffs’ TRO and PI,
Ex. 7; Ex. 14. Further the exclusivity period is not as limited as Plaintiffs claim. The LOI defines
the exclusivity period as “the period beginning on the date hereof and continuing for thirty (30)
days following the exaction of this Proposal by the Sellers.” Motion for TRO and PI at 8. The
LOI is dated October 16, 2020, Motion for TRO and PI, Ex. 3, yet Plaintiffs repeatedly allege the
exclusivity period ends on November 25, 2020, see e.g., Motion for TRO and PI at 27, more than
30 days after the original term of the exclusivity period. Moreover, by the very terms of LOI, the
exclusivity period is subject to an evergreen renewal in seven-day increments: “[T]he Exclusivity
Period shall automatically be extended for subsequent one week periods in the event neither party
has terminated the Exclusivity Period.” Motion for TRO and PI at 8.

Plaintiffs’ harm from the automatic, renewing exclusivity period is nonexistent. And the
risk that the exclusivity may be terminated is simply not enough. A party seeking an injunction
must prove more than a risk of a future irreparable harm. Schade v. Maryland State Bd. of
Elections, 401 Md. 1, 39-40 (quoting ECRI v. McGraw-Hill, Inc., 809 F.2d 223, 226 (3d Cir. 1987)

(“Establishing a risk of irreparable harm is not enough.”). In seeking an injunction, a “plaintiff has

24
the burden of proving a clear showing of immediate irreparable injury,” id., and that injury must
be one that cannot be adequately and completely compensated with money. See, e.g., Annapolis
Professional Firefighters Local 1926, IAFF y. City of Annapolis, 100 Md. App. 714, 722 (1994)
(“Injunctive relief is inappropriate because Plaintiffs have failed to establish that they will suffer
immediate, irreparable injury which cannot be readily, adequately and completely compensated
with money.”).

Plaintiffs also allege that Mr. Snyder’s supposed delay tactics have “frustrated the due
diligence” process. Motion for TRO and PI at 27. But Plaintiffs do not allege how or in what way

Mr. Snyder has delayed the due diligence process. Plaintiffs do not identify any due diligence

request list that has been submitted to Mr. Snyder (because none has), eee

. Indeed, if Plaintiffs were interested in

a timely resolution of the dispute regarding their Notice and Mr. Snyder’s right of first refusal,

. Instead Plaintiffs

declined to maintain the status quo and filed a duplicative motion before this Court.
Accordingly, Plaintiffs’ contention that they would be irreparably harmed by being “forced

to litigate the same issues in two forums and be subject to potentially inconsistent rulings,” Motion

for TRO and PI at 29, is a product of their own improper litigation tactics. Sees

eae Plaintiffs are now supposedly harmed by the Arbitration they requested. Rather, it is

25
Plaintiffs who have engaged in inappropriate forum shopping, asking this Court to hear its TRO
and PI claims when the very same dispute was already before the arbitral tribunal.’

Without any substantive harm to point to, Plaintiffs claim that Section 17(c) in the
Stockholders A greement—which provides the parties “acknowledge that remedy at law for breach
of the provisions of this Agreement will be inadequate and that ... it shall be entitled to an
injunction restraining any breach or threatened breach and/or decree of specific performance.” Ex.
1 § 17(c)}—should establish Plaintiffs irreparable harm. But such provisions are not decisive of a
request for equitable relief. Bethesda Softworks, LLC v. Interplay Entm’t Corp., 452 F. App’x
351, 353 (4th Cir. 2011) (“[A]s the Tenth Circuit concluded after canvassing extant case law,
contractual agreements alone do not control the district court's exercise of its equitable
discretion.”). Even Plaintiffs own cases stand for the proposition that an injunctive relief
provision is not sufficient. See Ticor Title Ins. Co. v. Cohen, 173 F.3d 63, 69 (2d Cir. 1999) (“To
the contrary, we think for several reasons irreparable harm was shown to be present in this case.
Initially, it would be very difficult to calculate monetary damages that would successfully redress
the loss of a relationship with a client.”); Kansas City S. v. Grupo TMM, S.A., 2003 WL 22659332.
at *5 (Del. Ch. Nov. 4. 2003) (“[A] contractual stipulation as to the irreparable nature of the harm
... cannot limit this Court’s discretion to decline to order injunctive relief.”).

Thus, Plaintiffs have failed to articulate an irreparable harm, and Plaintiffs’ TRO and PI
Motion should be denied on this basis alone.

Dz Mr. Snyder Will Be Substantially Harmed If Injunctive Relief Is Granted

 

’ Plaintiffs’ cited cases are inapposite. Motion for TRO and PI at 29. Plaintiffs are not being
compelled to arbitrate claims it did not agree to arbitrate. In fact, Plaintiffs

   

26
If the Court grants the relief sought by Plaintiffs and enjoins his exercise of refusal as well
as his ability to arbitrate this matter, he will be irreparably harmed by the loss of his unique
contractually bargained-for right to exercise first refusal as well as his right to binding arbitration
on all disputes related to rights under the Stockholders Agreement. Plaintiffs have understood and
agreed to Mr. Snyder’s right of first refusal as reflected in their agreement to the Amended and
Restated Stockholders Agreement. And they have agreed to abide by the NFL Commissioner's
exclusive “full, complete, and final jurisdiction and authority” to arbitrate the Parties’ dispute
pursuant to the NFL Constitution and Bylaws. Plaintiffs TRO & PI, Ex. 12 at § 8.3(A).

Harm is irreparable where no “alternative legal redress [is] clearly available and [is] as
practical and efficient to the ends of justice and its prompt administration as the remedy in equity.”
T. Rowe Price Recovery Fund, L.P. v. Rubin, 770 A.2d 536, 557 (Del. Ch. 2000) (internal quotation
omitted). Such harm “exists where interference with a clear legal right necessarily will occur
absent injunctive relief and it appears that money damages will not be adequate,’* as well as where
damages “would involve speculation.” In re Shawe & Elting LLC, 2015 WL 4874733, at *28 (Del.
Ch. Aug. 13, 2015) (internal quotation marks omitted), aff'd sub nom. Shawe vy. Elting, 157 A.3d
152 (Del. 2017).

Here, money damages would not be adequate to remedy Mr. Snyder’s harm. Rather, Mr.
Snyder and the Other Shareholders would lose the opportunity to purchase any of Plaintiffs’ shares
- a specific and valuable asset. Indeed, “[s]hares in a closely-held corporation are unique, such
that money damages would be insufficient to remedy [the defendant’ s] breach of the [shareholders
agreement].” Jacobson v. Ronsdorf, 2005 WL 29881, at *3 (Del. Ch. Jan. 6, 2005), aff'd, 906

A.2d 807 (Del. 2006). Mr. Snyder’s lost opportunity to purchase these unique shares thus cannot

 

® USACafes v. Office, 1985 WL 44685, at *4 (Del. Ch. Oct. 28, 1985) (internal citation omitted).

21
be remedied with mere money damages. Estimating the cost of such harm would necessarily
involve speculation.

Moreover, if Plaintiffs ee aa before the arbitral tribunal’s
resolution of this dispute, Mr. Snyder cannot be adequately compensated with money damages.
Instead, to fully restore the parties to their original position, the transaction would need to be
unwound, which is a drastic and often impracticable remedy.

E. The Balance Of Equities Favors Denying Plaintiff's Request For Injunctive
Relief

Plaintiffs have not “clearly established” that the balance of equities tips in their favor.
Giant Brands, Inc. v. Giant Eagle, Inc., 228 F. Supp. 2d 646, 650-51 (D. Md. 2002) (where both
parties suffered some economic injury, the moving party did not meet their burden). To the
contrary, granting Plaintiffs injunctive relief would create substantially more hardship for Mr.
Snyder because doing so would effectively void his bargained-for right of first refusal to purchase
WFI shares. Such relief could jeopardize the parties’ contractual stock transfer restriction, which
allows the shareholders to “[maintain] some measure of choice in taking in new shareholders.”
Capital Grp. Cos. v. Armour, 2005 WL 678564, at *8 (Del. Ch. Mar. 15, 2005) (citation omitted).”
Indeed, a primary reason for stock transfer restrictions is that “stock in a small corporation is not
merely property . . . it also creates a personal relation analogous to a partnership and . . . the owners
have reason to prevent unacceptable outsiders from acquiring an interest in the entity.” Salt Lake
Tribune Publ. Co. v. AT&T, 320 F.3d 1081, 1087 (10th Cir. 2003) (citations omitted).

By contrast, a short delay will not materially impact the viability of the transaction.

Changes in NFL team ownership involving new owners of more than 5% of a team’s shares

 

° Where Maryland law is silent on matters of corporate law, courts look to Delaware law as
persuasive authority. Tackney v. U.S. Naval Acad. Alumni Ass’n, Inc., 408 Md. 700, 719 (2009).

28
normally take months, requiring an extensive background investigation and affirmative vote of
75% of the Executive Committee. Notwithstanding Plaintiffs’ representation that the Potential
Purchasers’ “exclusivity period” lasts until November 25, 2020, the LOI in fact does not include
any cutoff date and the exclusivity period contains an evergreen renewal absent termination by
any party. And the Prospective Purchasers tout their “high degree of confidence in [their] ability

to execute definitive documentation promptly

Plaintiffs’ TRO and PI, Ex. 4. A short delay will do little to impact

Plaintiffs’ posture in their attempt to divest WFI shares.

Indeed, Plaintiffs face no irreparable harm at all.

The balance of equities therefore militates against granting Plaintiffs injunctive relief,

thereby depriving Mr. Snyder out of his unique rights regarding the transfer of ownership in WFI.

 

'° The equitable doctrine of unclean hands denies relief to those guilty of unlawful or inequitable
conduct with respect to the matter for which relief is sought. Hicks v. Gilbert, 135 Md. App. 394,
400, 762 A.2d 986 (2000). “[I]t protects the integrity of the court and the judicial process by
denying relief to those persons whose very presence before a court is the result of some fraud or
inequity.” /d. (internal citation and quotes omitted). It is, thus, difficult to imagine a greater need
to abide the “maxim “he who comes into equity must come with clean hands.’” Mona v. Mona
Elec. Grp., Inc., 176 Md. App. 672, 713 (2007) (quoting Precision Instrument Mfg. Co. v. Auto.
Maint. Mach. Co., 324 U.S. 806, 814 (1945)).

29
F. The Public Interest Will Not Be Served By Granting Injunctive Relief
There is a strong federal policy favoring arbitration. See Moses H. Cone Mem'l Hosp. vy.
Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983) (“The Arbitration Act establishes that, as a matter

of federal law, any doubts concerning the scope of arbitrable issues should be resolved in favor of

arbitration.”). Plaintiffs instituted the confidential arbitration ae te aaa aaa
I eens is erounded in the

Commissioner’s authority to adjudicate “the best interests of the League or professional football.”
Thus, the broader “public interest” constituent contemplated here is fairly assessed as the interests
of the NFL. Among other interests, the NFL Constitution makes clear the critical importance to
the League of having each club speak in the single voice of a Principal Owner:

the fundamental aspect of our policy is to make sure that we have an individual who

has the ultimate authority over the franchise, and to make those decisions, including

league-vote decisions, as well as locally, and it’s clear—it’s clear to the ownership
group and it’s also clear to the membership. |!

Indeed, the League’s interests in public unity, confidentiality, discretion, and stability have been
well-served by Mr. Snyder, but Plaintiffs’ action before this Court seeks to usurp the arbitral
tribunal’s jurisdictional reach, materially alter the governance and shareholder structure of the
Washington Football Team, and deprive Mr. Snyder of his unique, bargained-for contractual right
of first refusal as Principal Owner of the Washington Football Team. Thus. granting the relief
sought by Plaintiffs in this forum would severely harm public interest by dismantling the
enforceability to valid contracts and destroying the duties and obligations of Parties as fiduciaries
to each other.

IV. CONCLUSION

 

'! Jason Wolf, “Titans, NFL still at odds over ownership structure,” THE TENNESSEAN (Feb. 1,
2017 5:43 PM), https://www.tennessean.com/story/sports/nfl/titans/20 17/02/01 /titans-nfl-still-
odds-over-ownership-structure/97367504/.

30
For all the foregoing reasons, Defendant respectfully requests this Honorable Court deny

Plaintiffs’ Emergency Motion for a Temporary Restraining Order and Preliminary Injunction.

Dated: November 17, 2020 MILES & STOCKBRIDGE P.C.

/s/ Rachel T. McGuckian
Rachel T. McGuckian

11 N. Washington Street
Suite 700

Rockville, MD 20850
Phone: (301) 517-4816
Fax: (301) 762-0363

 

DECHERT LLP

Andrew J. Levander (pro hac vice pending)
Neil A. Steiner (pro hac vice pending)
Three Bryant Park

1095 Avenue of the Americas

New York, NY 10036

Phone: (212) 698-3500

Fax: (212) 698-3599

andrew. levander@dechert.com
neil.steiner@dechert.com

Christina Guerola Sarchio (pro hac vice to be
submitted)

1900 K Street NW

Washington, D.C. 20006

Phone: (202) 261-3300

Fax: (212) 261-3333
christina.sarchio@dechert.com

TACOPINA, SEIGEL & DEOREO

Joseph Tacopina (pro hac vice pending)
275 Madison Avenue

New York, New York 10016

Phone: (212) 227-8877
jtacopina@tacopinalaw.com

Counsel for Defendant Daniel M. Snyder

31
